Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 6, 2019

                                      No. 04-19-00489-CR

                                         Otis GREER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1992CR3010W
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
        The clerk’s record reflects that on May 1, 1992, Appellant Otis Greer pled guilty to
murder and was sentenced to life imprisonment. On June 14, 2004, Greer filed a pro se “Motion
to Request DNA Testing.” On August 3, 2012, the trial court signed an order denying his motion
for DNA testing. On June 24, 2019, Greer filed a notice of appeal, stating that he intends to
appeal the “judgment of DNA Testing results from the 227th Judicial District Court of Bexar
County.” As the clerk’s record reflects Greer did not file his notice of appeal until almost seven
years after the trial court denied his motion, it appears that his notice of appeal was filed
untimely and that we lack jurisdiction over this appeal. We therefore ORDER Otis Greer to show
cause on or before September 5, 2019 why this appeal should not be dismissed for lack of
jurisdiction. All appellate deadlines are suspended pending further order of this Court.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court